     Case 3:19-cv-00710 Document 205 Filed 05/27/21 Page 1 of 2 PageID #: 11759




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JONATHAN R., et al.,

                               Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                               Defendants.



                                             ORDER


         For reasons appearing to the Court, the telephonic status conference currently scheduled

for May 27, 2021, is CONTINUED to May 28, 2021, at 1:30 p.m. The call-in information for

the call is as follows: 703-724-3100, then dial 4002661# to be placed on hold pending the start of

the call.

         IT IS SO ORDERED.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         May 27, 2021
Case 3:19-cv-00710 Document 205 Filed 05/27/21 Page 2 of 2 PageID #: 11760
